DETAILED ACTION
Applicant’s 12/18/2021 response to the previous 09/28/2021 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-20 as amended and/or filed on 12/18/2021.

Notice of Pre-AIA  or AIA  Status
Priority is claimed, accordingly the earliest possible effective filing date is 01 July 2017 (20170701).  The earliest possible filing date is based on the priority to the Continuation In Part Parent Application cited below.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 12/18/2021 submission(s) of Information Disclosure Statement(IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Amendments/Arguments
Applicant’s 12/18/2021 amendments to claim 4 and arguments in support thereof with respect to the objection of claim 4 as set forth in section 6 of said previous 09/28/2021 Office action have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.

Applicant’s 12/18/2021 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in sections 11+ of said previous 09/28/2021 Office action have been fully considered and they are somewhat persuasive because the newly added limitations have not been mapped to and explained by the references cited in the previous 09/28/2021 Office action.  Therefore, the rejection(s) has(have) been withdrawn and, a new ground(s) of rejection is made as set forth below in order to show where the newly added limitations may continue to be found in the prior art of US 20100198478 A1 to Shin; Kwang-Keun and US 20050134440 A1 to Breed, David S.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100198478 A1 to Shin; Kwang-Keun in view of US 20050134440 A1 to Breed, David S.

Regarding claims 1, 9 and 16 Shin teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    518
    722
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    798
    484
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    487
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    414
    793
    media_image4.png
    Greyscale

and associated descriptive texts a system 100 comprising: 
a data processor 120 in para:
“[0020] Referring now to the drawings, wherein the showings are for the purpose of illustrating certain exemplary embodiments only and not for the purpose of limiting the same, FIG. 1 depicts an exemplary target vehicle following control system 100, in accordance with the present disclosure. Target vehicle following control system 100, which may also be referred to as adaptive cruise control (ACC), includes host vehicle 110, sensing device 115, target object following control module 120, brake control module 130, and powertrain output torque control module 140. As used herein, the terms control, controller, module, control module and the like are understood to mean various ones or combinations of Application Specific Integrated Circuit(s) (ASIC), electronic circuit(s), central processing unit(s) (preferably microprocessor(s)) and associated memory and storage (read only, programmable read only, random access, hard drive, etc.) executing one or more software or firmware programs, combinational logic circuit(s), input/output circuit(s) and devices, appropriate signal conditioning and buffer circuitry, and other suitable components to provide the described functionality. The control module has a set of control algorithms, including resident software program instructions and calibrations stored in memory and executed to provide the desired functions. The algorithms are preferably executed during preset loop cycles. Algorithms are executed, such as by a central processing unit, and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operation of actuators. Loop cycles may be executed at regular intervals, for example each 3.125, 6.25, 12.5, 25 and 100 milliseconds during ongoing engine and vehicle operation. Alternatively, algorithms may be executed in response to occurrence of an event. A target vehicle 150 is also depicted. The various modules are pictured separately from host vehicle 110 for purposes of describing the effect of the various modules upon host vehicle speed v; however, it will be appreciated that these modules are either physically situated within host vehicle 110 or are available to host vehicle 110 such as over a communications network. Host vehicle 110 is traveling at speed or velocity v, and sensors (e.g. a vehicle speed sensor) internal to host vehicle 110 generate a signal describing v. Target vehicle 150 is traveling at speed or velocity v.sub.T. Sensing device 115 integral to host vehicle 110 gathers data regarding r and r_dot in relation to target vehicle 110. The target object following control module 120 monitors inputs of v, r, and r_dot. Applying methods described herein, module 120 outputs an acceleration command (a.sub.cmd) describing a desired change in v. The magnitude and sign of a.sub.cmd corresponds to a desired increase or decrease in v, brake control module 130 issues a braking command from module 130, activating brakes to apply a slowing force upon wheels of the vehicle; powertrain output torque control module 140 issues an accelerator command from module 140, changing the torsional force applied through the drivetrain to the wheels; or both. It will be appreciated that different exemplary embodiments of the above described vehicle systems can be utilized, for example, with a hybrid powertrain vehicle utilizing regenerative braking instead of typical braking mechanisms or a transmission and engine being utilized to implement gear braking. The effects of the commands from modules 130 and 140 effect the operation of host vehicle 110 and resulting v. In this way, target vehicle following control system 100 controls v in a closed feedback loop based upon v, r, and r_dot.” (Emphasis added); and 
an adaptive cruise control module 120, executable by the data processor, being configured to: 
receive input object data from a subsystem 115 of a host vehicle 110, the input object data including distance data and velocity data relative to detected target vehicles 150 in para:
“[0022] Sensing device 115 provides a data stream of information including at least range, r, and a change in range or a range rate, r_dot. Sensing device 115 can represent a single sensor, a single sensor combined with a processor, a multitude of sensors, or any other known configuration capable of generating the required data stream. One preferred embodiment includes known radar devices 115, but may also include vision, LIDAR, or sonar devices. The sensing device 115 attached to the host vehicle 110 detects r (the distance between the two vehicles), and r_dot (relative speed of the target vehicle 150 with respect to the host vehicle 110) for use by the target vehicle following control system 100.” (Emphasis added); 

wherein the input object data comprises camera image data processed by an image data processor to detect objects proximate to the host vehicle in para [0022] above wherein “vision” device connotes a camera and Fig. 9 wherein the cut-in vehicle 150 is proximately to the right of the host vehicle 110;
detect the presence of a plurality of objects within a plurality of sensitive zones proximate to, i.e. in front of the host vehicle based on the input object data in Fig. 9 above wherein it is understood that while only one vehicle is shown, in a traffic jam situation, there will be a plurality of other vehicles 150 on the road at the same time being detected, see para:
“[0024] As described above, ACC is a method whereby a host vehicle speed v is controlled according to a reference speed v.sub.r, as in common cruise control, and additionally, speed control is performed based upon maintaining a particular range r from a target vehicle 150 in front of the host vehicle 110. Selecting a reference speed v.sub.r based upon a target vehicle 150 position and relative speed r_dot to the host vehicle 110 is based upon a desired range r. Selection of the desired range r that the host vehicle 110 is controlled to can be achieved through a calibration process, wherein range r between vehicles is set based upon values balancing a number of preferences, including but not limited to balancing reasonable distances to operator preferences. Control according to the desired range r values can take many forms. One embodiment includes utilizing a sliding mode control, a control technique that brings the state of the system into a desired trajectory, transitioning range r to a desired value, called a simple sliding surface 155, and defines the desired speed profile as described in further detail below. In ACC applications, this state is range r of the target vehicle 150 and speed v of the host vehicle 110 and the range-speed state follow the desired trajectory. The sliding mode control makes it possible for the ACC system to keep its range-speed state on the simple sliding surface 155.” (Emphasis added); 

identify a plurality of proximate target vehicles from the plurality of detected objects using analysis of the camera image data in para [0022] “One preferred embodiment includes known radar devices 115, but may also include vision”;
determine a relative speed and a separation distance between each of the detected target vehicles relative to the host vehicle in para:
“[0022] Sensing device 115 provides a data stream of information including at least range, r, and a change in range or a range rate, r_dot. Sensing device 115 can represent a single sensor, a single sensor combined with a processor, a multitude of sensors, or any other known configuration capable of generating the required data stream. One preferred embodiment includes known radar devices 115, but may also include vision, LIDAR, or sonar devices. The sensing device 115 attached to the host vehicle 110 detects r (the distance between the two vehicles), and r_dot (relative speed of the target vehicle 150 with respect to the host vehicle 110) for use by the target vehicle following control system 100.” (Emphasis added); and 

generate a velocity command to adjust a speed of the host vehicle based on the relative speeds and separation distances between the host vehicle and the detected target vehicles to maintain a separation distance between the host vehicle and the target vehicles in paras:
“0024] As described above, ACC is a method whereby a host vehicle speed v is controlled according to a reference speed v.sub.r, as in common cruise control, and additionally, speed control is performed based upon maintaining a particular range r from a target vehicle 150 in front of the host vehicle 110. Selecting a reference speed v.sub.r based upon a target vehicle 150 position and relative speed r_dot to the host vehicle 110 is based upon a desired range r. Selection of the desired range r that the host vehicle 110 is controlled to can be achieved through a calibration process, wherein range r between vehicles is set based upon values balancing a number of preferences, including but not limited to balancing reasonable distances to operator preferences. 
[0025] An exemplary method for operating a target vehicle following control system 100 is disclosed. Control programming first calculates the speed of the target vehicle v.sub.T from the sensor signals by the following equation.
v.sub.T=v+{dot over (r)} [1]
The control algorithm then determines reference host vehicle speed v.sub.r(r,v.sub.T) which is function of range r and the target vehicle speed v.sub.T.
[0026] The control objective of the target vehicle following control system 100 is to keep the host vehicle speed v same as the reference speed v.sub.r(r,v.sub.T). A speed error e can be defined between the reference speed v.sub.r(r,v.sub.T) and the host vehicle speed v by using the following equation.“ (Emphasis added), 

wherein the velocity command is further based on a speed of each of the detected target vehicles, the relative speed between the host vehicle and each of the detected target vehicles, and the separation distance (aka. Minimum range) between the host vehicle and each of the detected target vehicles in para [0020] above and claims:
“1. Method for controlling vehicle speed in a host vehicle operating with a target vehicle following control system in relation to a target vehicle, the method comprising: monitoring a range between the host vehicle and the target vehicle; monitoring a speed of the host vehicle; determining a control region of the host vehicle by: comparing the range between the host vehicle and the target vehicle and the speed of the host vehicle to a simple sliding surface defining a minimum range between the host vehicle and the target vehicle based upon a time headway; and comparing the range between the host vehicle and the target vehicle and the speed of the host vehicle to a modified sliding surface defined by an increasing margin to the simple sliding surface as the speed of the host vehicle increases; determining an acceleration command based upon the determined control region; and utilizing the acceleration command to control operation of the vehicle.

2. The method of claim 1, wherein the simple sliding surface and the modified sliding surface are coincident below a threshold speed of the host vehicle and diverge above the threshold speed of the host vehicle.

5. The method of claim 2, further comprising defining a threshold range based upon the threshold speed and the simple sliding surface; and wherein determining the control region of the host vehicle comprises defining operation of the host vehicle within a region selected from the group consisting of: the range between the host vehicle and the target vehicle being less than the threshold range; the comparing the range between the host vehicle and the target vehicle and the speed of the host vehicle to the simple sliding surface indicating that the speed of the host vehicle is greater than a desired velocity for the range between the host vehicle and the target vehicle based upon the simple sliding surface; the comparing the range between the host vehicle and the target vehicle and the speed of the host vehicle to the simple sliding surface indicating that the range between the host vehicle and the target vehicle is greater than the threshold range and that the speed of the host vehicle is less than a desired velocity for the range between the host vehicle and the target vehicle based upon the modified sliding surface; and operation of the vehicle being between the simple sliding surface and the modified sliding surface.”.  

While Shin expressly discloses using a vision system which would include a camera detecting and following a target vehicle as explained above and shown in Fig. 7, and having a vehicle “cut-in” as shown in Fig. 9 above, Shin does not appear to expressly disclose:
wherein the input object data comprises camera image data processed by an image data processor to detect objects proximate to the host vehicle; 
detect the presence of a plurality of objects within a plurality of sensitive zones proximate to the host vehicle based on the input object data; 
identify a plurality of proximate target vehicles from the plurality of detected objects using analysis of the camera image data;
determine a weighted relative speed and a weighted separation distance between each detected target vehicle of the plurality of proximate target vehicles relative to the host vehicle; and 
generate a velocity command to adjust a speed of the host vehicle based on the weighted relative speeds and weighted separation distances between the host vehicle and each of the detected target vehicles to maintain a separation between the host vehicle and each of the detected target vehicles, wherein the velocity command is further based on a speed of each of the detected target vehicles, the weighted relative speed between the host vehicle and each of the detected target vehicles, and the weighted separation distances between the host vehicle and each of the detected target vehicles. (Emphasis added by underlining the new limitations to show differences between Shin and the newly added limitations)

Regarding items A-C above, Shin teaches in claim 1 above “determining an acceleration command based upon the determined control region; and utilizing the acceleration command to control operation of the vehicle.”, while Breed teaches it was known in the art of detecting objects 26 external to a vehicle 18 to use images from cameras 60 on the vehicle to detect all objects that may present a collision hazard proximate the vehicle in for example the figures below:

    PNG
    media_image5.png
    752
    610
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    615
    573
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    344
    438
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    491
    653
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    719
    621
    media_image9.png
    Greyscale

And associated descriptive texts A. wherein the input object data comprises camera image data 60 processed by an image data processor 61 to detect objects (i.e. other vehicles) proximate to the host vehicle including for example, only paras:
“[0670] FIG. 6 is a block diagram of the host vehicle exterior surveillance system. Cameras 60 are primarily intended for observing the immediate environment of the vehicle. They are used for recognizing objects that could be most threatening to the vehicle, i.e., closest to the vehicle. These objects include vehicles or other objects that are in the vehicle blind spot, objects or vehicles that are about to impact the host vehicle from any direction, and objects either in front of or behind the host vehicle which the host vehicle is about to impact. These functions are normally called blind spot monitoring and collision anticipatory sensors.”


detect the presence of a plurality of objects (e.g. vehicles) within a plurality of sensitive zones proximate to the host vehicle based on the input object , e.g. “blind spot monitoring “ data in for example, paras:
[0010] ”…The invention is further supplemented by a processor to detect, recognize and track all relevant potential obstacles, including other vehicles, pedestrians, animals, and other objects on or near the roadway.

[0029] The information listed above is still insufficient. The geometry of a road or highway can be determined once and for all, until erosion or construction alters the road. Properly equipped vehicles can know their location and transmit that information to other properly equipped vehicles. There remains a variety of objects whose location is not fixed, which have no transmitters and which can cause accidents. These objects include broken down vehicles, animals such as deer which wander onto highways, pedestrians, bicycles, objects which fall off of trucks, and especially other vehicles which are not equipped with location determining systems and transmitters for transmitting that information to other vehicles” 

identify a plurality of proximate target vehicles from the plurality of detected objects using analysis of the camera image data in neural network 63 as explained in paras:
[0670] above “These objects include vehicles or other objects that are in the vehicle blind spot, objects or vehicles that are about to impact the host vehicle from any direction, and objects either in front of or behind the host vehicle which the host vehicle is about to impact.” And 

[0673] Video processor printed circuit boards or feature extractor 61 can be located adjacent and coupled to the cameras 60 so as to reduce the information transferred to the control processor. The video processor feature extractor 61 can also perform the function of feature extraction so that all values of all pixels do not need to be sent to the neural network for identification processing. The feature extraction includes such tasks as determining the edges of objects in the scene and, in particular, comparing and subtracting one scene from another to eliminate unimportant background images and to concentrate on those objects which had been illuminated with infrared or terahertz radiation, for example, from the host vehicle. By these and other techniques, the amount of information to be transferred to the neural network is substantially reduced.

[0674] The neural network 63 receives the feature data extracted from the camera images by the video processor feature extractor 61 and uses this data to determine the identification of the object in the image. The neural network 63 has been previously trained on a library of images that can involve as many as one million such images. Fortunately, the images seen from one vehicle are substantially the same as those seen from another vehicle and thus the neural network 63 in general does not need to be trained for each type of host vehicle.”;

Accordingly, the prior art references teach the claimed elements A-C were known in analogous art.

Per the following case law: 
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””.

The combination of the known elements is achieved by a known equivalent technique of using a camera to detect and identify all of the most threatening target vehicles within a sensitive zone proximate (closest) to a host vehicle as disclosed in Breed para:
“[0670] FIG. 6 is a block diagram of the host vehicle exterior surveillance system. Cameras 60 are primarily intended for observing the immediate environment of the vehicle. They are used for recognizing objects that could be most threatening to the vehicle, i.e., closest to the vehicle.”.

The combination of the known elements is also achieved by a known method of detecting and identifying all target vehicles within a sensitive zone, such as a blind spot or collision course proximate to a host vehicle and determining if a collision is likely based on a potential for collision that varies with the location and distance of the host vehicle.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the adaptive cruise control (ACC) of Shin would be able to identify any number of target vehicles proximate the host vehicle and allow the host vehicle to travel on multilane roads with vehicles in lanes all around the host vehicle.   Specifically, the “vision system” already taught as being used by the adaptive cruise control (ACC) of host vehicle 110 of Shin to identify target vehicle 150 would be able to identify multiple target vehicles in multiple regions, such as blind spots, etc. as would be encountered in congested traffic and traffic jams.  Each of the multiple “target vehicles 150” connotes the control regions where vehicles are located in order to “determine an acceleration command based upon the determined control region; and utilizing the acceleration command to control operation of the vehicle” for every surrounding target vehicle 150 located proximate the host vehicle 110 as required in Shin claim 1.  That is to say, that while Shin Fig. 9 only shows 1 vehicle, it would be obvious for Shin to detect any number of vehicles both in front and behind the vehicle in and of itself and supported by the teachings of Breed.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Breed to the prior art of Shin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding items D and E above, the combination of Shin and Breed above teach in for example, Shin Figures 3 and 4 below:

    PNG
    media_image10.png
    353
    495
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    486
    509
    media_image11.png
    Greyscale


determine a weighted relative speed and a weighted separation distance between each detected target vehicle of the plurality of proximate target vehicles (as taught by Breed above) relative to the host vehicle in Shin paras:
“[0024] As described above, ACC is a method whereby a host vehicle speed v is controlled according to a reference speed v.sub.r, as in common cruise control, and additionally, speed control is performed based upon maintaining a particular range r from a target vehicle 150 in front of the host vehicle 110. Selecting a reference speed v.sub.r based upon a target vehicle 150 position and relative speed r_dot to the host vehicle 110 is based upon a desired range r. Selection of the desired range r that the host vehicle 110 is controlled to can be achieved through a calibration process, wherein range r between vehicles is set based upon values balancing a number of preferences, including but not limited to balancing reasonable distances to operator preferences. Control according to the desired range r values can take many forms. One embodiment includes utilizing a sliding mode control, a control technique that brings the state of the system into a desired trajectory, transitioning range r to a desired value, called a simple sliding surface 155, and defines the desired speed profile as described in further detail below. In ACC applications, this state is range r of the target vehicle 150 and speed v of the host vehicle 110 and the range-speed state follow the desired trajectory. The sliding mode control makes it possible for the ACC system to keep its range-speed state on the simple sliding surface 155. 

[0032] FIG. 3 graphically illustrates an exemplary simple sliding surface 155 and an exemplary modified sliding surface 175, in accordance with the present disclosure. Simple sliding surface 155, as described above, defines a desired minimum range between the host vehicle and the target vehicle based upon the time headway .tau.. The modified sliding surface 175 is a surface adjacent to the simple sliding surface and is defined by the simple sliding surface and an increasing margin to the simple sliding surface as the speed of the host vehicle increases.” and 


generate a velocity command to adjust a speed of the host vehicle based on the weighted relative speeds and weighted separation distances between the host vehicle as taught by Shin Claim 1 “determined control region” and each of the detected target vehicles as taught by Breed to maintain a separation, i.e. the “range” in Shin claim 1 between the host vehicle and each of the detected target vehicles as taught by the modification of Shin with the teachings of Breed, i.e. “plethora vehicles”, 
wherein the velocity command is further based on a speed of each of the detected target vehicles see Shin para [0024] “Selecting a reference speed v.sub.r based upon a target vehicle 150 position and relative speed r_dot to the host vehicle 110 is based upon a desired range r.”, the weighted relative speed between the host vehicle and each of the detected target vehicles, and the weighted separation distances between the host vehicle and each of the detected target vehicles in the teachings of the combination of Breed with regard to “plethora vehicles” and Shin regarding “determining a separation for one vehicle” wherein it is obvious to “determine a separation distance for the plethora vehicles” surrounding the host vehicle 150 as taught by Breed and explained above.  See Shin para:
“[0034] Operation in region 2 similarly guides the vehicle toward operation at v.sub.T. Operation with v not coincident with the sliding surface, to the right of the depicted modified sliding surface 175 of FIG. 3, will converge to the modified sliding surface 175 and thereafter remain coincident therewith. Once v is coincident with the modified sliding surface 175, the vehicle will operate upon the modified sliding surface 175, reducing v until the simple sliding surface 155 is reached and v can subsequently be controlled to v.sub.T. In this way, the pictured modified sliding surface 175 adds a buffer, or a margin of safety, at higher speeds v above the threshold speed 180 thereby increasing the corresponding range r to the target vehicle 150 through the transition to v.sub.T. It will be appreciated that operation according to the described transition from region 2 to v.sub.T by modified sliding surface 175 controls the host vehicle with reduced acceleration commands for smoother vehicle operation and improved drivability as opposed to control according to simple sliding surface 155 alone.”

See also Breed who teaches it was known in the art to use “weights” to  detect the consequences of colliding with objects in for example paras:
“[0240] … Optionally, the processor includes a pattern recognition algorithm which ascertains the identity of or identifies each object in the set distance range and assesses the potential for and consequences of a collision between the vehicle and the object based on the identity or identification of the object. The countermeasures can be activation of a driver notification system to alert the driver of the impending collision or activation of a vehicle control system to vary the travel of the vehicle to avoid the impending collision. “

[0499] …. The type of vehicle can include emergency vehicles, construction vehicles, trucks classified by size and weight, automobiles, and oversized vehicles. The subject vehicle can therefore eliminate all vehicles that are not potential threats, even if such vehicles are very close, but on the other side of the highway barrier.”

And claims:
“18. A system for avoiding collisions between a vehicle and another object, comprising: … a processor arranged … to determine whether an object is present … when an object is determined to be present, said processor being arranged to set a distance range including a distance between the vehicle and the object, …if a determination is made that the object may impact the vehicle, cause a countermeasure to be effected with a view toward preventing the impact.
19. The system of claim 18, wherein said processor includes a pattern recognition algorithm which ascertains the identity of or identifies each object in the set distance range and assesses the potential for and consequences of an impact between the vehicle and the object based on the identity or identification of the object.
20. The system of claim 18, further comprising a driver notification system or a vehicle control system, the countermeasure caused by said processor being activation of the driver notification system to alert the driver of the impending impact or activation of the vehicle control system to vary the travel of the vehicle to avoid the impending impact.”

	These, “consequences of a collision between the vehicle and the object based on the identity or identification of the object.” Are considered as connoting a “weight” because as the consequences of a collision with one vehicle is larger than the consequences of a smaller vehicle the corresponding “safe distances” would be larger or smaller respectively.  Furthermore, the speed at which the vehicles are travelling is proportional to the consequences of a collision as reduced fatalities come about due to slower speeds as is known in the art and specifically taught by Breed para [0036]. 
Accordingly, since Breed is teaching determining the consequences for each “object” that is detected, “The subject vehicle can therefore eliminate all vehicles that are not potential threats, even if such vehicles are very close, but on the other side of the highway barrier.” By using weights based on the consequences of collision for each vehicle surrounding the host vehicle of Shin.

Accordingly, the prior art references teach the claimed elements D and E were known in analogous art.
Per the following case law: 
In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””.

The combination of the known elements is achieved by a known equivalent technique of using weights to determine the consequences of a collision as taught by Breed above and increase the separation distance of Shin for the plethora vehicles 150 proximate the host vehicle 110.

The combination of the known elements is also achieved by a known method of detecting and identifying all target vehicles within a sensitive zone, such as a blind spot or collision course proximate to a host vehicle and determining if a collision is likely based on a potential for collision that varies with the location and distance of the host vehicle.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the adaptive cruise control (ACC) of Shin would be able to identify any number of target vehicles proximate the host vehicle and allow the host vehicle to travel on multilane roads with vehicles in lanes all around the host vehicle and adjust the separation distances between the vehicles based on the “weighted” consequences of collision with any number of vehicles 150 proximate the host vehicle 110.   

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of  Breed to the prior art of Shin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

 

Regarding claims 2, 10 and 17 and the limitation wherein the input object data includes image data from a plurality of cameras see Shin para [0005] wherein it is understood that “visual” connotes a camera and Breed paras:
“[0632] Cameras 60 are used generally for interrogating environment nearby the host vehicle for such functions as blind spot monitoring, backup warnings, anticipatory crash sensing, visibility determination, lane following, and any other visual information which is desirable for improving the safety of the vehicle highway system. Generally, the cameras will be sensitive to infrared and/or visible light, however, in some cases a passive infrared camera will the used to detect the presence of animate bodies such as deer or people on the roadway in front of the vehicle. Frequently, infrared or visible illumination will be provided by the host vehicle.

[0670] FIG. 6 is a block diagram of the host vehicle exterior surveillance system. Cameras 60 are primarily intended for observing the immediate environment of the vehicle. They are used for recognizing objects that could be most threatening to the vehicle, i.e., closest to the vehicle. These objects include vehicles or other objects that are in the vehicle blind spot, objects or vehicles that are about to impact the host vehicle from any direction, and objects either in front of or behind the host vehicle which the host vehicle is about to impact. These functions are normally called blind spot monitoring and collision anticipatory sensors.”

and distance data from one or more light imaging, detection, and ranging (LIDAR) sensors see Shin para:
“[0022] Sensing device 115 provides a data stream of information including at least range, r, and a change in range or a range rate, r_dot. Sensing device 115 can represent a single sensor, a single sensor combined with a processor, a multitude of sensors, or any other known configuration capable of generating the required data stream. One preferred embodiment includes known radar devices 115, but may also include vision, LIDAR, or sonar devices. The sensing device 115 attached to the host vehicle 110 detects r (the distance between the two vehicles), and r_dot (relative speed of the target vehicle 150 with respect to the host vehicle 110) for use by the target vehicle following control system 100.”

 And Breed figures below:

    PNG
    media_image12.png
    523
    504
    media_image12.png
    Greyscale

As described in paras:
“[0451] The laser radar scanner can be set up in conjunction with a range gate (106) so that once it finds an object, the range can be narrowed so that only that object and other objects at the same range, 65 to 75 feet for example, are allowed to pass to the receiver. In this way, an image of a vehicle can be separated from the rest of the scene for identification by pattern recognition software (108). Once the image of the particular object has been captured, the range gate is broadened, to about 20 to 500 feet for example, and the process repeated for another object. In this manner, all objects in the field of interest to the vehicle can be separated and individually imaged and identified. Alternately, a scheme based on velocity can be used to separate a part of one object from the background or from other objects. The field of interest, of course, is the field where all objects with which the vehicle can potentially collide reside. Particular known and mapped features on the highway can be used as aids to the scanning system so that the pitch and perhaps roll angles of the vehicle can be taken into account. Once the identity of the object is known, the potential for a collision between the vehicle and that object and/or consequences of a potential collision with that object are assessed, e.g., by a control module, control unit or processor (112). If collision is deemed likely, countermeasures are effected (114), e.g., activation of a driver alert system and/or activation of a vehicle control system to alter the travel of the vehicle (as discussed elsewhere herein). “

[0483] FIGS. 21A and 21B illustrate a preferred embodiment of a laser radar system having components mounted at the four corners of a vehicle above the headlights and tail lights. Laser radar units or assemblies 260 and 261 have a scan angle of approximately 150 degrees; however, for some applications a larger or smaller scanning angle can of course be used. The divergence angle for the beam for one application can be one degree or less when it is desired to illuminate an object at a considerable distance from the vehicle such as from less than fifty meters to 200 meters or more. In other cases, where objects are to be illuminated that are closer to the vehicle, a larger divergence angle can be used. Generally, it is desirable to have a field of illumination (FOI) approximately equal to the field of view (FOV) of the camera or other optical receiver. FIGS. 22A and 22B illustrate the system of FIGS. 21A and 21B for vehicles on a roadway. Note that the divergence angle in the horizontal plane and vertical plane are not necessarily equal.


Accordingly, the prior art references teach all of the claimed elements.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of using multiple sensors for detecting all target vehicles within a sensitive zone proximate to a host vehicle using multiple cameras and LIDAR scanners to detect objects outside and proximate a vehicle.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the adaptive cruise control (ACC) of Shin would be able to use  cameras and LIDAR detectors located in the front, back and sides of a vehicle to identify all target vehicles proximate the host vehicle including the blind spots and vehicles to the rear. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Breed to the prior art of Shin as explained above as merely performing the same function as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 3 and 11 and the limitation wherein the plurality of sensitive zones is a region around the host vehicle within pre-defined distance thresholds see the teachings of the combination of Shin and Breed above, 
the pre-defined distance thresholds being defined separately for an area in front of the host vehicle, 
an area to the left of the host vehicle, and 
an area to the right of the host vehicle, 
wherein the pre-defined distance threshold for the area in front of the host vehicle is greater than the pre-defined distance threshold for the area to the left of the host vehicle and greater than the pre-defined distance threshold for the area to the right of the host vehicle in the Examiner produced overlap of Breed Figure 8 and Shin Figure 9 below:

    PNG
    media_image13.png
    309
    317
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    402
    775
    media_image14.png
    Greyscale
  
	Wherein it is understood that the pre-defined distance threshold for the area in front of the host vehicle is greater than the pre-defined distance threshold for the area to the left of the host vehicle and greater than the pre-defined distance threshold for the area to the right of the host vehicle to allow for vehicles to pass the host vehicle while in lanes to the left or right of the host vehicle.
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known equivalent technique of detecting and identifying all target vehicles within a sensitive zone proximate to a host vehicle as taught in Breed:
“[0632] Cameras 60 are used generally for interrogating environment nearby the host vehicle for such functions as blind spot monitoring, backup warnings, anticipatory crash sensing, visibility determination, lane following, and any other visual information which is desirable for improving the safety of the vehicle highway system. “

And maintaining a specific distance range from vehicles based on their location with respect to the host vehicle of Shin.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the adaptive cruise control (ACC) of Shin would be able to identify all target vehicles proximate the host vehicle and allow the host vehicle to travel on multilane roads with vehicles in lanes all around the host vehicle and adjust the range or distance between the vehicles surrounding the host vehicle based on the consequences of a collision as taught by Breed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of  Breed to the prior art of Shin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”



Regarding claims 5, 13 and 14 the combination of Shin and Breed teach the limitation further configured to: 
compute differentials (Ad) of separation distances between the each of the plurality of proximate target vehicles and the host vehicle over time; and 
to compute differentials (Av) of speeds of each the plurality of proximate target vehicles relative to the host vehicle over time see the teachings of Shin para:
“[0029] FIG. 2 graphically depicts an exemplary reference simple sliding surface 155, in accordance with the present disclosure. Such a sliding surface can be used to describe the reactions of a host vehicle to the presence of a target vehicle, for example, as a target vehicle is detected maneuvering into the lane of the host vehicle. A simple sliding surface 155 can be defined for the v.sub.r, describing a minimum r that is desired to be maintained for a given v.sub.r. One preferred method of defining an operating range is using time headway .tau.. The time headway .tau. is a construct defined as the time T for the host vehicle 110 to travel the distance, or range r, between the host vehicle 110 and the target vehicle 150 at the current speed v of the host vehicle. Time headway .tau. can be developed experimentally, empirically, predictively, through modeling, or other techniques adequate to accurately describe vehicle behavior upon the road. A number of time headway .tau. values or other methods to select values can be established based upon factors affecting stopping distance of the vehicle, ability to accurately sense the target vehicle, and other factors affecting operation of the methods described herein. One simple sliding surface 155, is shown in FIG. 2. The simple sliding surface 155 line, can be expressed by the following equation.
v.sub.r=v.sub.T+(r-r.sub.T)/.tau. [17]
If the speed-range state is on the simple sliding surface 155, the state stays on the simple sliding surface 155 while maintaining the time headway .tau.. However the acceleration and deceleration on the simple sliding surface 155 can be very fast as speed gets higher, as expressed by the following equation.
a r = .differential. v d .differential. r r . = - ( v d - v T ) .tau. [ 18 ] ##EQU00008##
This fast acceleration and deceleration is acceptable in critical situations such as sudden cut-in with short range. However, if the range r becomes longer, smoother operation with limited acceleration and deceleration can occur. Comparing the speed of the host vehicle and the range of the host vehicle to the target vehicle to the simple sliding surface can describe a condition in which the velocity of the vehicle must be increased according to the simple sliding surface and a condition in which the velocity of the vehicle must be decreased according to the simple sliding surface.”
 and the teachings of Breed with regard to detecting and preventing collisions with multiple target vehicles in real time which connotes the recited “over time”.  See Breed para:
“[0501] To prevent accidents caused by a vehicle leaving the road surface and impacting a roadside obstacle requires only an accurate knowledge of the position of the vehicle and the road boundaries. To prevent collisions with other vehicles requires that the position of all nearby automobiles must be updated continuously. Just knowing the position of a threatening vehicle is insufficient. The velocity, size and/or orientation of the vehicle are also important in determining what defensive action or reaction may be required.”.  

The combination of the known elements is achieved by a known method of updating the consequences of a collision as taught by at least Breed above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the ACC of Shin would include the ability to detect every vehicle proximate the host vehicle as taught by Breed as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Breed to the prior art of Shin as explained above as merely performing the same function as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”. See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 6 and 15 and the limitation being further configured to compute a predicted position and speed of the target vehicles at a future point in time see Shin Fig. 9 and associated descriptive texts.  Also see the teachings of Breed with regard to preventing a collision with the host vehicle.  See for example, para:
“[0238] Analysis of the laser beam reflections may also entail analyzing the received laser beam reflections to detect the presence of objects potentially affecting operation of the vehicle, e.g., which would require the vehicle to alter its travel path to avoid a collision with the vehicle. Range gating is performed once the presence of each object is detected and the range is determined to encompass any objects whose presence has been detected. The range can be narrowed such that laser beam reflections from only the object whose presence is detected and other objects in the same range are analyzed and processed to obtain identification or identity information about them. Pattern recognition algorithms can be used to process the received laser beam reflections, e.g., to ascertain the identity of or identity the objects. If an object is identified and the potential for a collision between the vehicle and that object is determined to be present, the driver can be alerted about the potential collisions, e.g., visually and/or audibly, and/or a vehicle control system can be activated to alter the vehicle's travel path to avoid the collision.”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Breed to the prior art of Shin as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 7 and the limitation the system of claim 6 being further configured to determine whether the predicted position of each of the plurality of proximate target vehicles will encroach a pre-defined safety boundary around the host vehicle see the teachings of the combination of Shin and Breed above incorporated herein wherein Shin teaches predicting the position of the target vehicle 150 in at least Fig. 9 above and associated descriptive texts and the teachings of Breed above with regard to predicting the position of a plurality of vehicles to assess the consequences of collision.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Breed to the prior art of Shin as explained above as merely performing the same function as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”. See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 8 and the limitation the system of claim 1 being further configured to direct a vehicle control subsystem of the host vehicle to cause the host vehicle to achieve a speed corresponding to the velocity command see Shin Fig. 9 above and associated descriptive texts.   

Regarding claim 16 see the rejection of corresponding parts of claim 1 above incorporated herein wherein Shin teaches A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine 100, cause the machine to: 
receive input object data from a subsystem 115 of a host vehicle 110, the input object data including image data from a video stream generated by an image generating device; identify a lead vehicle in the image data as a vehicle object; 
generate a weighted distance differential corresponding to a weighted difference between an actual distance between the host vehicle and the lead vehicle and a desired distance between the host vehicle and the lead vehicle in Fig. 3; 
generate a weighted velocity differential corresponding to a weighted difference between a 2017072US-CT1velocity of the host vehicle and a velocity of the lead vehicle in Fig. 3 and 9; 
combine the weighted distance differential and the weighted velocity differential with the velocity of the lead vehicle to produce a velocity command for the host vehicle in Figures 7-9; and 
adjust the velocity command using a dynamic gain, the dynamic gain being a function of: the measured speed of the host vehicle; an acceleration command; or a measured acceleration of the host vehicle in para [0027] and Breed teaches “process the image data using an image data processor to detect objects proximate to the host vehicle; identify a detected proximate object from the image data as a moving vehicle object and a lead vehicle” and it would have been obvious to combine as explained in the rejection of claim 1 above incorporated herein.  

Regarding claim 18 and the limitation the non-transitory machine-useable storage medium of claim 16 wherein the instructions further cause the machine to provide the velocity command to an in-vehicle control system of the host vehicle, the in-vehicle control system configured to accept the velocity command and control a speed of the host vehicle see Shin claim 1:
“Method for controlling vehicle speed in a host vehicle operating with a target vehicle following control system in relation to a target vehicle, the method comprising: monitoring a range between the host vehicle and the target vehicle; monitoring a speed of the host vehicle; determining a control region of the host vehicle by: comparing the range between the host vehicle and the target vehicle and the speed of the host vehicle to a simple sliding surface defining a minimum range between the host vehicle and the target vehicle based upon a time headway; and comparing the range between the host vehicle and the target vehicle and the speed of the host vehicle to a modified sliding surface defined by an increasing margin to the simple sliding surface as the speed of the host vehicle increases; determining an acceleration command based upon the determined control region; and utilizing the acceleration command to control operation of the vehicle.”.  

Regarding claim 19 and the limitation the non-transitory machine-useable storage medium of claim 16, wherein the dynamic gain is a function of the measured acceleration of the host vehicle see Shin Figs 7-8 and paras:
“[0049] As shown in FIG. 7D, the speed-range trajectory of the host vehicle 110 remains on the simple sliding surface 155 regardless of the target vehicle speed v.sub.T. Therefore, FIGS. 7A and B depict near perfect tracking of target vehicle speed v.sub.T and range r. Further, the acceleration graph of FIG. 7C depicts a reasonable braking and throttling throughout the scenario.

[0050] FIG. 8 is a series of graphs which depict a sudden stop exemplary scenario wherein FIG. 8A graphically illustrates speed verses time, FIG. 8B graphically illustrates range versus time, FIG. 8C graphically illustrates acceleration verses time, and FIG. 8D graphically illustrates host speed v verses range r for a target vehicle 150 chase scenario. The exemplary sudden stop scenario begins with a host vehicle 110 following a target vehicle 150 in steady state lane operation.“.  

Regarding claim 20 and the limitation a system comprising: an autonomous vehicle; and an adaptive cruise control module comprising the non-transitory machine-useable storage medium of claim 16, the adaptive cruise control module being an in-vehicle component of the autonomous vehicle, wherein the autonomous vehicle is the host vehicle see Shin para [0002] and [0004].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100198478 A1 to Shin; Kwang-Keun in view of US 20050134440 A1 to Breed, David S. as applied to the claims above and further in view of US 20120218124 A1 to Lee; Charles et al. (Lee).

Regarding claim 4 and the limitation wherein the system is configured to cause the host vehicle to stay out of any blind spots based on relative speeds and separation distances between the host vehicle and each of the plurality of proximate target vehicles, while it is considered that Breed teaches inter alia detecting a plurality of proximate target vehicles as explained in the rejection of claim 1 above and monitoring for vehicles in blind spots in for example, paras [0021-22] above, the combination of Shin and Breed does not appear to expressly disclose wherein the system is configured to cause the host vehicle to stay out of any blind spots of the target vehicles based on relative speeds and separation distances between the host vehicle and the target vehicles.  

Lee teaches an adaptive cruise control (ACC) system configured to cause the host vehicle to stay out of any blind spots based on relative speeds and separation distances between the host vehicle and each of the plurality of proximate target vehicles in for example, the figures below:

    PNG
    media_image15.png
    735
    381
    media_image15.png
    Greyscale


And paras:
“[0046] FIG. 5 shows a situation in which a vehicle 1 is driving behind a leading vehicle 3. The vehicle 1 may be controlled by an adaptive cruise control system to drive at a constant distance behind vehicle 3. However, a situation may occur in which another vehicle 4 is present right in front of the vehicle 1 on a neighboring lane. Furthermore, due to the constant distance between the vehicle 1 and the leading vehicle 3, the adaptive cruise control system may drive the vehicle 1 into a blind spot area 51 of vehicle 4. This blind spot situation is detected automatically by the processing unit 35 and to avoid this blind spot situation, the processing unit 35 may control the speed control unit 34 of the adaptive cruise control system to decrease the speed of vehicle 1 or to increase the distance between vehicle 1 and vehicle 3 such that vehicle 1 gets out of the blind spot area 51. As shown in FIG. 6 by the arrow 61, the distance between the vehicle 1 and the vehicle 3 is increased such that the vehicle 1 does not reside in the blind spot area 51 of vehicle 4 anymore.

[0047] FIG. 7 shows another situation in which vehicle 1 is driving behind the leading vehicle 3 at a constant distance controlled by an adaptive cruise control system. However, it may occur that in the blind spot area 71 of vehicle 1 another vehicle 4 may be present. The processing unit 35 of vehicle 1 may detect that the other vehicle 4 is located within the blind spot area 71 of vehicle 1 and due to this detection the processing unit 35 may decelerate vehicle 1 thus increasing the distance between vehicle 1 the leading vehicle 3 as indicated by arrow 81 in FIG. 8. By decreasing the speed of vehicle 1 the other vehicle 4 is getting out of the blind spot area 71 and is now visible to a driver of vehicle 1. Thus, the blind spot situation is resolved and a collision between vehicles 1 and 4 due to a lane change may be avoided. As the driver of vehicle 1 does presumably not know that the other vehicle 4 is located within the blind spot area 71 of vehicle 1, the driver may be irritated when the adaptive cruise control system increases the distance between vehicle 1 and the leading vehicle 3. Therefore, the processing unit 35 may output an information to the driver via the output unit 33. The output unit 33 may comprise for example a dash board of the vehicle as indicated in FIG. 9. On a display 91 of the dash board 33 an indication that a blind spot distance adjustment takes place may be output as shown in FIG. 9. The dash board 33 may comprise additional instruments, for example a revolution counter 92, a tachometer 93 and so on, as shown in FIG. 9.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of an ACC keeping a target vehicle out of another vehicles blind spot because being located in another vehicles blind spot is dangerous as taught by Lee para:
“[0020] Vehicles, for example automobiles or trucks, may provide a driver assistance system for supporting a driver driving the vehicle. The driver assistance system may comprise for example an adaptive cruise control system (ACC system) which may control the speed of the vehicle such that a distance to another vehicle driving in front of the vehicle is maintained constant or such that the vehicle is driving at constant speed. However, such adaptive cruise control systems may make lane change maneuvers dangerous for other drivers on the road as well as for the driver of the vehicle itself. For example, as shown in FIG. 1, a first vehicle 1 is driving under control of an adaptive cruise control system on a road 2. The adaptive cruise control system keeps a distance 5 between the first vehicle 1 and another vehicle 3 driving in front of the first vehicle 1 on a constant value. On a neighboring lane a second vehicle 4 is driving at nearly the same speed as the first vehicle 1. Thus, the first vehicle 1 may stay for a long time in a blind spot area of the second vehicle 4. When the driver of the second vehicle 4 wants to change the lane, the driver may not recognize the first vehicle 1 which may lead to a dangerous situation. Similarly, the adaptive cruise control system may keep a further vehicle in the blind spot of the first vehicle 1 as well. Both situations are dangerous and should be avoided.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the adaptive cruise control (ACC) of Shin would be able to the “control the speed control unit 34 of the adaptive cruise control system to decrease the speed of vehicle 1 or to increase the distance between vehicle 1 and vehicle 3 such that vehicle 1 gets out of the blind spot area 51” as taught by Lee and to perform this for a plurality of vehicles that surround the host vehicle 110 vehicle of Shin as taught by Breed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Lee to the prior art combination of Shin and Breed as explained above as merely performing the same function as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because for example US 20070182528 A1 to Breed; David S. et al. teaches using multiple ADVANCED cameras to more accurately monitor the environment in the vicinity of a vehicle and controlling or adjusting a vehicular system based on the determination of the presence of an object in the environment around the vehicle and the identification of the object and the distance between the object and the vehicle in for example, para:
“[0313] These advanced cameras, as represented by the HDRC and the APS cameras, now make it possible to more accurately monitor the environment in the vicinity of the vehicle. Previously, the large dynamic range of environmental light has either blinded the cameras when exposed to bright light or else made them unable to record images when the light level was low. Even the HDRC camera with its 120 dB dynamic range may be marginally sufficient to handle the fluctuations in environmental light that occur. Thus, the addition of an electrochromic, liquid crystal, light valve or other similar filter may be necessary. This is particularly true for cameras such as the Photobit APS camera with its 75 dB dynamic range.”
And claims

1. A method for controlling a vehicular system based on the presence of an object in an environment around a vehicle, comprising: emitting infrared light from the vehicle into a portion of the environment around the vehicle; receiving infrared light from the portion of environment around the vehicle; measuring distance between the vehicle and an object from which the infrared light is reflected based on the emission of the infrared light and reception of the infrared light; determining the presence of and an identification of the object from which light is reflected based at least in part on the received infrared light; and controlling or adjusting a vehicular system based on the determination of the presence of an object in the environment around the vehicle and the identification of the object and the distance between the object and the vehicle. 

7. The method of claim 1, further comprising arranging at least one of a CCD array, a CMOS array and an HDRC camera, a dynamic pixel camera and an active pixel camera on the vehicle to receive the reflected infrared light. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876. The examiner can normally be reached MON-THUR 7-5:30PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL LAWSON GREENE JR
Examiner Art Unit 3665
20220426



/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665